DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “closing member” in claims 11, 12, 18, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Outstanding Formal Matters
This application is in condition for allowance except for the following formal matters: 
Claims 11 and 21 begin with, “A control arrangement for a coolant pump configured to be mechanically controllable of an internal combustion engine, the control arrangement comprising…”  The location of the phrase “of an internal combustion engine” within the preamble throws into confusion which word or words it modifies.  As best understood, the claim preamble means essentially, -- A control arrangement for a coolant pump of an internal combustion engine, the control arrangement configured to be mechanically controllable, and the control arrangement comprising…--  It is recommended that the wording of the preamble for claims 11 and 21 be reworded similarly, or to more clearly convey its intended meaning.
Claims 11 and 21, in lines 8-9 of each respective claim, recite “a control pump configured to adapt a hydraulic pressure which is generated in a flow duct, the control pump comprising an inlet, an outlet, and a flow duct” (emphasis added).  The second recitation of “a flow duct” should be amended to --the flow duct--.
Claim 15, in line 2, recites “a control pump housing”.  This element is introduced in claim 11 by the latest amendments.  Therefore, claim 15 should be amended to recite --the control pump housing--.
Claim 21, in lines 27 and 28 (two instances), recites “the pressure chamber”.  However, as of the latest amendment, the claim recites both “a first pressure chamber” and “a second pressure chamber”.  Therefore, it is unclear which one “the pressure chamber” refers to.  Because, prior to the last amendment, the claim contained only “a first pressure chamber,” the term “the pressure chamber” is 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claimed invention is considered to be a non-obvious improvement over the invention patented in Plunkett.  The improvement comprises using a control pump with the claimed fluidic connections including a connection between the control pump inlet and a second chamber of a control slide.  While the prior art teaches the use of a control slide (Plunkett) and the use of a control pump (Nonnemacher), it does not teach using a fluidic connection between the control pump inlet and the control slide as part of the actuating mechanism control.  Further, there is no suggestion to modify the prior in this way, nor would it be obvious to one of ordinary skill in the art for other reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745